DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 12/10/21 have been fully and carefully considered and are found persuasive in part.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments on 12/10/21.
With regard to the claim rejections under 35 USC 102(a)(1) applicant argues that Eatough fails to teach all limitations in the claims, as amended (see arguments under section 102), this is found persuasive. However new grounds of rejection, in view of amendments, are necessitated by amendments.
With regard to the claim rejections under 35 USC 103, applicant argues that the combination of Eatough et al (US 2008/0116052) taken in combination with Rudlinger (US 2012/0238645) fails to lead one having ordinary skill in the art to make the claimed combination because although Eatough fails to disclose coke by-products used outside of the pyrolyzer, Rudlinger fail to disclose this idea, because Rudlinger is in fact perform pyrolyzation in a “closed” system as per para. [0045] (see arguments under section 103). This is not found persuasive, the Examiner agrees that the whole system of Rudlinger is “closed” however Rudlinger advantageously combines pyrolysis with gasification in the “closed” system, of which the “gasification” is considered “outside of the pyrolyzer” as claimed in the instant claims. Therefore, the advantage, and motiviation, found in Rudlinger is from the improved combination of a pyrolyzer, wherein “outside of the pyrolyzer” a gasification unit utilizes the offgas, so, as taught by 
Applicant has not responded to the obviousness-type double patenting rejections. Therefore these are maintained, and repeated.
This action will be made Final, necessitated by amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough et al (US 2008/0116052) taken in combination with Rudlinger (US 2012/0238645).
With regard to claim 1, Eatough teaches a method for producing coke (Eatough, Para. [0002] production of coke) comprising: introducing a first source of carbonaceous material as a first feedstock into a mixer (Eatough, Paras. [0066]-[0067] Fig. 1 first carbon source 10 such as crushed coal fines introduced into mixer 16); introducing a second source of carbonaceous material as a second feedstock into the mixer (Eatough, Paras. [0066]-[0067] Fig. 1 second carbon source 12 such as finely crushed waste coke introduced into mixer 16); mixing at least the first and second source carbonaceous materials into a single feedstock of carbonaceous materials (Eatough, Paras. [0067]-[0068] the feedstock is mixed by mixer 16 to produce a homogeneous blend of the influent materials; Para. [0069] the effluent is shaped into a desired shape by a former 18); pyrolyzing said single feedstock in a pyrolyzer to produce coke material (Eatough, Para. [0070] the shaped mixture is introduced into a pyrolyzer 20 to produce a coke product 22); harnessing a gas by-product from said pyrolyzing (Eatough, Para. [0071] gases produced from the pyrolyzer are collected by a separator 28); and treating said_gas before supplying at least a portion of it to an energy provider (Eatough, Para. [0071] gases produced from the pyrolyzer are separated by the separator 28 and used as a fuel for the pyrolyzer, i.e. provides energy for the pyrolyzer). 
However, Eatough fails to explicitly disclose pyrolyzer gas by-products that are used outside of the pyrolyzer. 
Rudlinger is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches coke by-products that are used outside of the pyrolyzer (Rudlinger, Para. [0042,0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eatough to include coke by-products that are used outside of the pyrolyzer as taught by Rudlinger motivated to provide a method for the emission-free generation of energy from carbonaceous materials as suggested by Rudlinger by using a combined emission-free gasification process outside of the pyrolyzer process as taught by Rudlinger (Rudlinger, Para. [0021]).
Regarding claim 2, Eatough discloses the method of claim 1, wherein the first source of carbonaceous material is coal fines (Eatough, Paras. [0066]-[0067] Fig. 1 first carbon source 10 such as crushed coal fines introduced into mixer 16). 
Regarding claim 3, Eatough discloses the method of claim 1, wherein the second source of carbonaceous material is coke waste fines 
(Eatough, Paras. [0066]-[0067] Fig. 1 second carbon source 12 such as finely crushed waste coke, i.e. coke waste fines, introduced into mixer 16). 
Regarding claim 4, Eatough discloses the method of claim 1, wherein a third source of material is added to the mixture (Eatough, Paras. [0037];[0067];[0071] Fig. 1 a third source, a char forming binder 34, is added to the mixer 16). 
Regarding claim 5, Eatough discloses the method of claim 1, wherein said pyrolyzing the single feedstock of materials comprise the act of producing a high-grade coking material (Eatough, Para. [0070] mixture is introduced into a pyrolyzer 20 to produce a coke product 22; Paras. [0007];[0008] pyrolyzed product is a high-quality coke). 
Regarding claim 6, Eatough discloses the method of claim 1, wherein said single feedstock is selected from the group consisting of a particular composition (Eatough Para. [0067] a specified mix of tars and fines are integrated); a particular shape (Eatough, Para. [0068-0069] the effluent, i.e. mixed single feedstock for pyrolyzer, is shaped into a particular shape such as a briquette by a former 18).

With regard to claim 7, Eatough discloses a method for producing coke (Eatough, Para. [0002] production of coke) comprising: mixing at least a first and a second carbonaceous material into a single feedstock of carbonaceous materials (Eatough, Paras. [0066]-[0067] Fig. 1 mixing carbon sources 10 and 12); determining coking feasibility of said single feedstock of carbonaceous materials (Eatough, Para.  [0072] exact make-up of feedstock 10 and 12 and parameters can be varied to control the quality of the coke product. Experimental testing has proven that the most stringent coke requirement can be met, i.e. the feedstock mixture was determined to be appropriate for use as coke by experimental testing); modifying said single feedstock into a predetermined material composition (Eatough, Para. [0069] Fig. 1 the mixed single feedstock for pyrolyzer is shaped into a particular shape such as a briquette by a former 18); and pyrolyzing said single feedstock in a pyrolyzer to produce coke material and coke by-products (Eatough, Para. [0070] Fig. 1 the shaped mixture is introduced into a pyrolyzer 20 to produce a coke product 22 and a mixture of gas and tar, i.e. coke by-products). 
However, Eatough fails to explicitly disclose coke by-products that are used outside of the pyrolyzer. 
Rudlinger is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches coke by-products that are used outside of the pyrolyzer (Rudlinger, Para. [0042,0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eatough to include coke by-products that are used outside of the pyrolyzer as taught by Rudlinger motivated to provide a method for the emission-free generation of energy from carbonaceous materials as suggested by Rudlinger by using a combined emission-free gasification process outside of the pyrolyzer process as taught by Rudlinger (Rudlinger, Para. [0021]).
Regarding claim 8, Eatough in view of Rudlinger discloses the method of claim 7, Eatough discloses the method of claim 1, wherein said single feedstock is selected from the group consisting of a particular composition (Eatough Para. [0067] a specified mix of tars and fines are integrated); a particular shape (Eatough, Para. [0068-0069] the effluent, i.e. mixed single feedstock for pyrolyzer, is shaped into a particular shape such as a briquette by a former 18). 
Regarding claim 9, Eatough in view of Rudlinger discloses the method of claim 7, Eatough fails to explicitly disclose wherein the coke by-products that are used outside the pyrolyzer include gas. However, Rudlinger is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches wherein the coke by-products that are used outside the pyrolyzer include gas (Rudlinger, Para. [0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Eatough to include wherein the coke by-products that are used outside the pyrolyzer include gas as taught by Rudlinger. The motivation would have been to provide a method for the emission-free generation of energy from carbonaceous materials (Rudlinger, Para. [0021]). 
Regarding claim 10, Eatough discloses a method for producing coke (Eatough, Para. [0002] production of coke) comprising: introducing a first source of carbonaceous material as a first feedstock into a mixer (Eatough, Paras. [0066]-[0067] Fig. 1 first carbon source 10 such as crushed coal fines introduced into mixer 16); introducing a second source of carbonaceous material as a second feedstock into the mixer (Eatough, Paras. [0066]-[0067] Fig. 1 second carbon source 12 such as finely crushed waste coke introduced into mixer 16); mixing at least the first and second source carbonaceous materials into a single feedstock of carbonaceous materials (Eatough, Paras. [0067]-[0068] the feedstock is mixed by mixer 16 to produce a homogeneous blend of the influent materials; Para. [0069] the effluent is shaped into a desired shape by a former 18); analyzing said single feedstock of carbonaceous materials to determine its coking feasibility (Eatough, Para. [0072] exact make-up of feedstock 10 and 12 and parameters can be varied to control the quality of the coke product. Experimental testing has proven that the most stringent coke requirement can be met, i.e. the feedstock mixture was determined to be appropriate for use as coke by experimental testing); and pyrolyzing said single feedstock in a pyrolyzer to produce at least a coke material and a gaseous by-product (Eatough, Para. [0070] Fig. 1 the shaped mixture is introduced into a pyrolyzer 20 to produce a coke product 22 and a mixture of gas and tar, i.e. coke by-products). 
However, Eatough fails to explicitly disclose coke by-products that are used outside of the pyrolyzer. 
Rudlinger is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches coke by-products that are used outside of the pyrolyzer (Rudlinger, Para. [0042,0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eatough to include coke by-products that are used outside of the pyrolyzer as taught by Rudlinger motivated to provide a method for the emission-free generation of energy from carbonaceous materials as suggested by Rudlinger by using a combined emission-free gasification process outside of the pyrolyzer process as taught by Rudlinger (Rudlinger, Para. [0021]).
Regarding claim 11, Eatough in view of Rudlinger discloses the method of claim 10, Eatough further discloses wherein the gaseous by-product is treated to remove impurities (Eatough, Para. [0071] gases produced from the pyrolyzer are separated by the separator 28 and used as a fuel for the pyrolyzer, i.e. provides energy for the pyrolyzer). 
Regarding claim 12, Eatough in view of Rudlinger discloses the method of claim 10, Eatough discloses the method of claim 1, wherein said single feedstock is selected from the group consisting of a particular composition (Eatough Para. [0067] a specified mix of tars and fines are integrated); a particular shape (Eatough, Para. [0068-0069] the effluent, i.e. mixed single feedstock for pyrolyzer, is shaped into a particular shape such as a briquette by a former 18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/335831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘831 application are the generally more limited claims, and it is obvious to one of ordinary skill in the art to claim the less limited invention, as well as include features of the dependent claims into the independent claims as this would be an obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
If applicant amended the independent claims 1, 7  and 10 to reflect the drawing of Fig 3, wherein the claim recites that ”gas by-product is utilized in the pyrolyzer to provide energy to the pyrolyzer; the gas by-product is analyzed to determine if excess gas by-product is provided from the pyrolyzer and, if so, the excess gas is supplied to an energy provider outside of the pyrolyzer” would be found allowable, as Eatough returns all pyrolysis gas to the pyrolyzer, while Rudlinger supplies all pyrolysis gas to the downstream energy provider outside of the pyrolyzer and the combination would not fairly teach or suggest the analysis claimed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772